Citation Nr: 1331188	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to a compensable evaluation for the service-connected fracture of the left fifth finger. 

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee retropatellar pain syndrome (hereinafter "right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 2000.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2005, the RO previously denied the claim for a left knee disability.  The Veteran did not appeal the decision and it became final.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been recharacterized as it appears on the cover page of the instant decision.

The claim for a left knee disability under a merits analysis, as well as the claims of service connection for a bilateral shoulder disability and increased evaluations for the service-connected left fifth finger and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A November 2005 rating decision denied service connection for a left knee condition; the Veteran did not appeal this decision.    

2.  A May 2007 rating decision determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a left knee condition; new evidence was received prior to the expiration of the appeal period.  

3.  The November 2005 rating decision is the last final denial on any basis. 

4.  Certain items of evidence received since the November 2005 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for a left knee disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for a left knee disability.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for a left knee disability.  The record indicates that originally in a November 2005 rating decision, the RO denied a claim for left knee condition on the basis that the evidence failed to show a chronic disability subject to service connection had been clinically diagnosed.   The Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105(c).   

The Veteran filed a claim to reopen in January 2007.  In a May 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for a left knee disability.  Additional pertinent evidence was submitted prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  The November 2005 rating decision therefore became the last final decision on any basis.  38 U.S.C.A. § 7105(c). 

The matter was readjudicated in January 2009.  The RO confirmed and continued the prior denial; however, the Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett, 83 F.3d at 1383.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the November 2005 rating decision were the Veteran's service treatment records which contain complaints of bilateral knee pain in January 1999 of two months duration.  The Veteran indicated the pain began while on temporary duty assignment (TDY) in Greece.  He reported jumping down from a tank and feeling pain under his knee cap.  No diagnosis was rendered.    

Post-service, VA outpatient treatment records dated in 2003 note complaints of bilateral knee pain.  X-rays dated in October 2003 were negative but for cortical thickening in the anterior cortex of the proximal tibia of the left knee.  An October 2003 report of VA examination was negative for complaints or diagnosis of a left knee disability.  

VA outpatient treatment records dated in October 2005 document complaints of bilateral knee pain.  A left knee disability was not diagnosed.  

Evidence submitted subsequent to the November 2005 rating decision includes a May 2007 VA examination report.  The Veteran informed the examiner that he injured his left knee going up and down tanks.  He reported constant left knee pain since service.  The Veteran was diagnosed with left knee strain.  

A March 2008 entry from El Paso Orthopaedic Surgery Group and Center for Sports Medicine noted the Veteran complained of chronic knee pain since service; a magnetic resonance imaging (MRI) was ordered.  
The March 2008 MRI report of the left knee revealing the presence of  a small horizontal cleavage tear of the body of the medial meniscus, mild grade 1 MCL sprain pattern, mild irregular cartilage loss of the patellofemoral compartment, mild insertional quadriceps tendinosis, and a small Baker's cyst. 

During the November 2008 VA examination, the Veteran indicated he injured his left knee the same way he injured the service-connected right knee (marching, running, jumping off tanks).  The examiner noted the March 2008 MRI findings and opined there was no record of his left knee condition in service and the current condition was not related to his active service.  The examiner also opined the left knee disability was not related to the right knee condition.

As noted previously, in the November 2005 rating decision, the RO determined that the evidence failed to show that a chronic left knee disability subject to service connection had been clinically diagnosed.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.    

Through statements, the Veteran indicates that he has had continued problems with his left knee since service.  VA and private treatment records show continued treatment for a left knee disability.  The Veteran has been diagnosed with a small horizontal cleavage tear of the body of the medial meniscus, mild grade 1 MCL sprain pattern, mild irregular cartilage loss of the patellofemoral compartment, mild insertional quadriceps tendinosis, and a small Baker's cyst.  These "new" records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim (a current disability) and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a left knee disability is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for a left knee disability.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a left knee disability, as well as the claims of service connection for a bilateral shoulder disability and increased evaluations for the service-connected left fifth finger and right knee disability.  

With regard to the left knee and bilateral shoulders, the Veteran was afforded a VA examination in November 2008; however, the examination is inadequate.  The VA examiner indicated there were no records of his left knee or bilateral shoulder conditions during service, which is inaccurate.  Service treatment records show the Veteran complained of bilateral knee pain in January 1999 of two months duration.  He also sought treatment for an overworked right shoulder and right shoulder pain in 1996, which occurred during a racquetball game.  He was diagnosed with a right shoulder contusion.  Based on this inaccurate statement, the examiner opined that a left knee and bilateral shoulder condition were not related to service.  The examiner also opined the left knee disability was not related to the service-connected right knee disability, but failed to provide an opinion as to whether the left knee disability was aggravated by the right knee disability.

Given the service treatment records showing treatment for knee and shoulder pain in service, statements of the Veteran that he has continued problems with his left knee and shoulders since service, and VA and private treatment records confirming clinical diagnoses and continued treatment for the left knee and shoulders, the Board finds that prior to considering the merits of the Veteran's claims for left knee and bilateral shoulder disabilities, the Veteran should be afforded a new VA examination to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  The pertinent facts delineated in the decision portion are incorporated by reference.   

With respect to the service-connected left fifth finger and right knee disability, the Veteran contends that both conditions have worsened in severity.    Specifically, he asserts that the disabilities are productive of pain, decreased motion, and interfere with his work performance.  See August 2013 Brief on Appeal.  The Veteran also argues that his last VA examination was in 2008 and is too old to evaluate the current severity of his service-connected conditions. 
    
The last VA examination was in December 2008, almost five years ago.  The Board cannot ascertain to what extent the left fifth finger and right knee have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

In the August 2013 Brief,  the Veteran's representative also indicated the Veteran continued to seek treatment for his bilateral knees, bilateral shoulders, left fifth finger, and right knee from the VA clinic and El Paso Orthopaedic.  The last VA outpatient treatment records associated with the claims file are dated in 2005.  The only private treatment records from El Paso Orthopaedic are dated in March 2008.  
Any missing and/or ongoing VA and private medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  
The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those dated from 2005 to the present.  All records and/or responses received should be associated with the claims file.

2.  After securing the necessary release forms, obtain copies of any clinical records from El Paso Orthopaedic Surgery Group and Center for Sports Medicine not on file pertaining to treatment of the claimed conditions.  (Note: the only records associated with the claims folder are dated in March 2008.)  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, Veterans Benefits Management System (VBMS), CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Left Knee:

All current left knee disabilities, should be clearly reported.  

a) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left knee disability is related to the Veteran's active military service?  In answering this question, the examiner should make specific reference to the January 1999 service treatment record showing complaints of bilateral knee pain of two months duration.  The examiner must also address the Veteran's contentions that he injured his left knee the same way as the service-connected right knee (marching, running, jumping off tanks).

b) The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left knee disability is proximately due to, the result of, or aggravated by the service-connected right knee disability beyond the natural progression of the disease. 

Bilateral Shoulders:

All current bilateral shoulder disabilities, should be clearly reported.  

The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bilateral shoulder disability is related to the Veteran's active military service?  In answering this question, the examiner should make specific reference to service treatment records dated in March 1996 and April 1996 containing complaints of right shoulder pain arising during a racquetball game and diagnosis of overworked shoulder and contusion.

Left Fifth Finger:

(a) Examination findings pertinent to the left fifth finger should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of individual and multiple digits of the hand.  (b) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (c) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (d) Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected left fifth finger alone (not including the effects of any non-service connected disabilities).

Right Knee:

(a) Examination findings pertinent to the right knee should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the knees.  (b) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (c) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (d) The examiner should further comment on whether there is any lateral instability or recurrent subluxation of the right knee and if so, whether it is mild, moderate, or severe.  (e) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected right knee disability alone (not including the effects of any non-service connected disabilities).

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record and with respect to the claims for increase, should consider whether a total rating for compensation based on individual unemployability (TDIU) is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


